PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/846,559
Filing Date: 19 Dec 2017
Appellant(s): Moshir et al.



__________________
Richard E. Oney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/05/2020.

DETAILED ACTION
 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/06/2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Regarding claims 1 and (6 similar recited limitations).
	The Appellant argues7 with regard to claim 1: 
	a.   Anthony fails to teach or suggest a mobile software module that has been download and installed on a mobile device by a prospective real estate customer.
	b.   Anthony and Fresonke fail to teach or suggest the recited limitation of claim 1
 	wherein the mobile software module includes programming instructions that enable the user to:
 	make a request to the server module for real estate information associated with a plurality of properties in a neighborhood determined from at least one of a location based service, a zip code and an address; and
 	receive from the server module real estate information in response to the request and relating to two or more properties within the neighborhood.
	c.   Farley and Tsuda do not cure the shortcomings of Anthony and Fresonke do not support the rejection of claim 1.

	d.   Anthony, Fresonke, Farley and Tsuda also fail to teach or suggest the recited limitation of dependent claim 2-5 and 13-14.
 	wherein the real estate information received from the server module includes at least one of a picture and a graphic and wherein the mobile software module further includes programming instructions for making the received real estate information accessible to the user and sorted by real estate topic.
	e.   Anthony, Fresonke, Farley and Tsuda also fail to teach or suggest the recited limitation of claims 6-12.
	wherein the mobile software module has programming instructions to receive the obtained real estate information for the plurality of properties and make it accessible to the user sorted by one or more real estate topics.

	The examiner respectfully disagrees for several reason and asserts that each claim limitation is given its broadest, reasonable interpretation.
	
	Regarding claims 1 and 6.
	a. First, the examiner notes that claims 1 and 6 each claim a ‘system’ which is patentably defined by its structure though all limitations are treated for compact prosecution (as explained below and in the rejection of record (11/6/2020)).  The claimed system is comprised of a software module installed on a medium of a mobile a mobile software module that has been download and installed on a mobile device by a prospective real estate customer”, only the structure of “a mobile software module” is given weight and “that has been download and installed on a mobile device by a prospective real estate customer” is considered an intended use.  That is, the claimed structure is what it is regardless of how or who downloaded the module.
	Further, it is noted that the ‘website’ is also outside the scope of the claims as it is merely ‘associated’ with the server and things it allows a user to do (“user can visit the website…”) are merely intended uses.

Anthony clearly teaches  “a mobile software module configured to run as an application for managing real estate information (Paragraphs [0016], [0025-0026], [0031] teach the wireless application protocol enable device such as cellular phone to access data store real estate information and managing real estate information).
 [0016] The wireless system according to the invention provides a system and method for accessing real estate data and/or information using a web-based or wireless application protocol enabled device, such as a cellular phone or personal digital assistant ( PDA). The system enables selective data access by real estate professionals, field technicians or remote users in real time without having to be confined to an office or behind a desk, especially when site to site visualization or inspection of real property is a necessity. Data access can be made in accordance with the Wireless Markup Language standard or any other derivative of the Standard Generalized Markup Language (SGML) for subsequent display via a web-enabled mobile phone or PDA. The system includes at least one data store in which real estate and/or other data can also be maintained via a wireless application for mining and retrieving selective data for subsequent transmission or for report formulation in the field. Software written utilizes server-side dynamic content and Wireless Markup Language. 
web-enabled device 12a for enabling a user to remotely mine and retrieve data from at least one data store 18. The data store 18 is preferably configured as a real estate listing data source which can be queried and mined in real-time by wireless personal devices 12a, 12b. 
[0026] A second web-enabled device 12b is also shown having a direct wireless link for access to at least one data store 18 for selectively retrieving specific data information from the data store 18. While the dual architecture configuration does include the use of a PDA, the architecture comprising the devices 12a and 12b also includes the utilization of Internet-ready or Internet-enabled mobile phones. One vendor that has been particularly active in developing WAP-compliant Internet-enabled mobile phones is Nokia, the world's biggest makers of mobile phones. Nokia's model 7110 is an exemplary model of the type of WAP-enabled device 12a used. 
 	“wherein the software module has been downloaded to the mobile device by a user that is a prospective real estate customer via at least one of a mobile phone network and the Internet and is installed on a non-transitory computer-readable medium of the mobile device” (Paragraph [0029] teach the mobile device download feature/information of the latest real estate data).

[0029] Currently, conventional computer systems, real estate agents, other qualified professionals, and general users (hereafter referred to as "the agent") are restricted to accessing the multiple listing data source 18 by conventional technologies, such as client servers or web-based applications. In both cases, the agent is required to be connected to the data source 18 via a wire (such as copper, fiber optics, etc.). In some cases, the agent may "download" the listing data from a desk-top or mainframe computer onto a portable device, such as a laptop computer, for later use when the agent is away from the office or other fixed location data terminal. The major The only way for the agent to view the "latest" data in the real estate data source 18 is to perform the time consuming task of reactivating the "downloading" feature to receive the "latest" data or to employ a synchronization mechanism, such as a modem connected to a telephone or other data transmission line. In other cases, the real estate agent may utilize a cellular phone that is able to act as a modem to access certain data in the real estate data source, but analog signals are known to have inherent signal "packaging" setbacks or signal/data losses which produces unreliable results. Nevertheless, the access to the data is made in real time, however the major disadvantage is that the agent requires the use of numerous hardware elements such as modems, laptops, special displays, etc. which become difficult to manipulate and/or use in the field. 

	b.	Examiner asserts that Fresonke clearly teaches wherein the mobile software module includes programming instructions that enable the user to:
 	make a request to the server module for real estate information associated with a plurality of properties in a neighborhood determined from at least one of a location based service, a zip code and an address (Paragraphs [0026], [0030], [0089], fig.2 Illustrates and teach interested party/mobile device sending request for property information including zip code and an address); 

    PNG
    media_image2.png
    344
    487
    media_image2.png
    Greyscale

[0026] In yet a further feature, the interested party requests further information by sending a reply to the message. 
[0030] In a second aspect of the present invention, a method for providing property information about a property over a wireless network to an interested party having a mobile device, comprises the steps of: (i) associating an advertisement with the property, the advertisement including a shortcode and a keyword; (ii) storing property information about the property in a database; (iii) associating the stored property information with the shortcode and the keyword; (iv) receiving a message from the mobile device, the message including the shortcode and the keyword; (iv) retrieving the property information associated with the shortcode and the keyword from the database; and (v) transmitting the property information to the interested party's mobile device through the wireless network.
[0089] The information regarding the property is stored in the property database of the system server. Once there, the WIPA system is then ready to begin providing the property information to consumers upon request. The advertiser is able to place the MAP keyword into advertisements or have it printed on a sign for display on or near the property. If, at some point in the future, the advertiser wants to advertise a different property, the same keyword can be used for the new property. The WIPA system allows the advertiser readily to modify, update, change or adapt the property information associated with the property simply using a desktop computer equipped with an Internet connection and browser or by using a mobile device loaded with a special application. In addition the WIPA system allows the 

and
 	receive from the server module real estate information in response to the request and relating to two or more properties within the neighborhood (Paragraphs [0021], [0066-0067], [0077-0079] discussing server/network computer system providing property information to the interested party that received the requested property/real estate information).
[0021] In one aspect of the invention, a system for providing property information about a property over a wireless network to an interested party having a mobile device, comprises: (i) an advertisement associated with the property, the advertisement having a shortcode and a keyword; and (ii) a networked computer system having a property database containing property information for the property; the property information being retrievable from the property database based on the shortcode and the keyword, wherein, in operation, the interested party requests the property information about the property by sending a message with the shortcode and the keyword over the wireless network using the mobile device and, in response, the networked computer system retrieves the property information about the property associated with the shortcode and the keyword from the property database and transmits the property information to the mobile device of the interested party. 
[0077] At T7, the interested party 1700 receives one or more SMS messages showing additional information relevant to the property 1100. This message may include a brief description of the property, further contact information, the price, etc. The message may further include pictures, video clips, MMS, WML, emails, URL of further information, HTML pages or other formats. 
[0078] At T8, networked computer system 1400 provides an alert or notification back to the advertiser 1200 regarding the request for information by the potential consumer 1700 regarding the property 1100. Such notification contains, for example, the property address, the mobile device number of the consumer 

 	c.	 Farley clearly teaches wherein the user can visit the website through the Internet and provide a username and password associated with the user to access the secure pages of the website (Paragraphs [0029], [0051-0052], [0057]) shows a user device being connected in the system via the internet wherein the user device have to provide a username and a password in order to access to website).

 [0029] The end user devices 16, 18 will typically comprise any device that connects to the system via the Internet or other IP transport methods and includes, but is not limited to, such devices as televisions, computers, hand-held devices, cellular phones, land based telephones, wireless electronic devices and any device which uses a transport medium 30. Non-limiting examples of a transport medium 30 applicable for use in the present invention comprise any backbone or link such as an ATM link, FDDI link, satellite link, cable, cellular, twisted pair, fiber optic, broadcast wireless network, the internet, the world wide web, local area network (LAN), wide area network (WAN), or any other kind of intranet environment such a standard Ethernet link. In such alternative cases, the clients will communicate with the system using protocols appropriate to the network to which that client is attached. All such embodiments and equivalents thereof are intended to be within the scope of the present invention.
[0051] A screen providing the terms of service to which the seller and buyer must agree in order to access the service is provided. The system includes an input screen where the end user inputs a user name and password. If the seller is a new user and has no user name and password, he is then taken to a screen that comprises a client intake form or screen. The intake screen comprises a plurality of user data fields in which the client inputs individual address and demographic information about himself/herself. As will be discussed below, it is advisable that the user input his state as a pull down screen. 
[0052] Concurrently, with inputting the requisite buyer information, the buyer chooses his user name and password and may access further features of the system from his member Start Page. Like the buyer Start Page, a seller Start Page lists the number of accesses which have been posted. 
[0057] Referring now to FIG. 5, a flow diagram depicting seller operations 500 is illustrated. In step 510, the seller logs into the secure area using their username and password. In a preferred embodiment of the present invention, the password will be able to be retrieved online if the seller forgets it by offering the seller a "hint" to retrieve it. In step 520, the seller will access a control panel for their specific page. From the control panel, the seller can perform step 530, which is to modify or change their ads, add or delete photos, retrieve email inquiries or check traffic statistics to their page. 
	d.	Fresonke clearly teaches wherein the real estate information received from the server module includes at least one of a picture and a graphic display and wherein the mobile software module further includes programming instructions for making the received real estate information accessible to the user and sorted by real estate topic (Paragraphs [0077], [0084-0085], fig.5 shows the interested party received real estate information which can be a photo and a graphic display on the mobile device T2).
[0077] At T7, the interested party 1700 receives one or more SMS messages showing additional information relevant to the property 1100. This message may include a brief description of the property, further contact information, the price, etc. The message may further include pictures, video clips, MMS, WML, emails, URL of further information, HTML pages or other formats. 

[0085] The advertiser then accesses the administration platform to configure the content for display on the potential customer's mobile device as shown in step 3050. During the configuration process, the advertiser determines what he or she wants the consumers to see on their mobile devices. The most basic option supported by the invention is a message consisting of approximately 130 characters, which the system delivers to the consumer's phone using SMS. The system, helps the advertiser compose the message by limiting the amount of information he or she can insert and then providing the opportunity to edit or modify descriptive text. 

e.	Fresonke clearly teaches with respect to the limitations of claim 6 limitation wherein the mobile software module has programming instructions to receive the obtained real estate information for the plurality of properties and make it accessible to the user sorted by one or more real estate topics (see Paragraphs [0030], [0089], fig.1 teaches mobile device/interested party being able to receive/obtain real estate information from network computer system 1400 over the wireless network).

    PNG
    media_image3.png
    278
    379
    media_image3.png
    Greyscale

[0030] In a second aspect of the present invention, a method for providing property information about a property over a wireless network to an interested party having a mobile device, comprises the steps of: (i) associating an advertisement with the property, the advertisement including a shortcode and a keyword; (ii) storing property information about the property in a database; (iii) associating the stored property information with the shortcode and the keyword; (iv) receiving a message from the mobile device, the message including the shortcode and the keyword; (iv) retrieving the property information associated with the shortcode and the keyword from the database; and (v) transmitting the property information to the interested party's mobile device through the wireless network.
[0089] The information regarding the property is stored in the property database of the system server. Once there, the WIPA system is then ready to begin providing the property information to consumers upon request. The advertiser is able to place the MAP keyword into advertisements or have it printed on a sign for display on or near the property. If, at some point in the future, the advertiser wants to advertise a different property, the same keyword can be used for the new property. The WIPA system allows the advertiser readily to modify, update, change or adapt the property information associated with the property simply using a desktop computer equipped with an Internet connection and browser or by using a mobile device loaded with a special application. In addition the WIPA system allows the advertiser to turn on or off alerting herself about inquiries and to select the method or methods of such alerting including SMS, MMS, and email.

 	
	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KIET M DOAN/Primary Examiner, Art Unit 2641        




                                                                                                                                                                                                
Conferees:
Charles Appiah
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                        

Lester Kincaid
/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR